Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Please insert “on” before “detecting” and after “based” on line 2 of claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation “the cellular metadata”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, applicants recite in claim 8 line 2 “such as the phone number”.  The examiner is unsure as to the intended scope of the claim as “such as” is an example/preference.
The term “strong enough” in claim 9 is a relative term which renders the claim indefinite. The term “strong enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, applicants recite in claim 9 line 3 “such as loyalty account information”.  The examiner is unsure as to the intended scope of the claim as “such as” is an example/preference.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, it is unclear as to what applicants are reciting when they claim “outside the context of this solution”.  The examiner is not sure what “the context” or “this solution” means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent 7,921,036 B1, hereinafter Sharma) in view of Chou (US PGPUB 2011/0305374 A1) in view of Thoresen et al. (US PGPUB 2018/0270612 A1, hereinafter Thoresen).
	Consider claim 1.  Sharma discloses a system comprising: 
one or more video cameras for capturing image data; one or more computers comprising one or more processors and one or more storage locations (fig. 1, column 11 line 42 to column 12 line 5, read as a camera and several databases), the one or more processors configured to execute software instructions to: 
process the image data captured by the one or more video cameras using one or more neural networks to identify people within the image data and traits of the identified people (fig. 1, column line 42, to column 12 line 5, column 13 lines 38-45, read as a person detector to detect a person in the image and demographic feature of the person, the skin color of the person is detected using a neural network); 
Sharma discloses the claimed invention but fails to teach generating a feature vector representing a person; and generating a persona for the person using the feature vector and based on identification information.
However, Chou teaches generating a feature vector representing a person; and generating a persona for the person using the feature vector and based on identification information (paragraphs 5, 19, read as generating enhanced user profiles for individuals based on tags and generated grouped feature vectors, where the tags comprise a name, e-mail, descriptor, or other identifying information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Chou into the invention of Sharma in order to efficiently organize and quickly access feature vectors in digital images.
Sharma and Chou disclose the claimed invention but fail to teach one or more sensors for capturing wireless device metadata; and identification information provided by the one or more sensors for capturing wireless device metadata.
However, Thoresen teaches one or more sensors for capturing wireless device metadata; and identification information provided by the one or more sensors for capturing wireless device metadata (fig. 5, paragraphs 59, 65, read as an edge sensor that receives metadata from wireless devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Thoresen into the invention of Sharma and Chou in order to provide pinpoint accuracy of wireless devices. 
Consider claim 3 and as applied to claim 1.  Sharma, Chou, and Thoresen disclose the step of refining the persona over time based detecting wireless device metadata of the person at multiple times (Sharma; column 14 lines 10-23).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent 7,921,036 B1, hereinafter Sharma) in view of Chou (US PGPUB 2011/0305374 A1) in view of Thoresen et al. (US PGPUB 2018/0270612 A1, hereinafter Thoresen) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros).
Consider claim 2 and as applied to claim 1.  Sharma, Chou, and Thoresen disclose the claimed invention but fail to teach wherein the processor generates the persona further based on machine vision demographics captured in the image data and observed activities of the person captured in the image data.
However, Claros teaches wherein the processor generates the persona further based on machine vision demographics captured in the image data and observed activities of the person captured in the image data (paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Claros into the invention of Sharma, Chou, and Thoresen in order to a powerful yet efficient means of extracting economically useful insights with a minimum of privacy concerns.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPUB 2019/0087942 A1, hereinafter Ma) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros).
Consider claim 4.  Ma discloses a method, comprising: b) building a feature vector based on the demographic features; and c) obtaining mapping information for the person from wireless device metadata, the mapping information mapping a wireless device to the feature vector (paragraph 274, read as mapping the feature vector, list of feature vectors, and/or feature matrix, and associating metadata label(s) with each mapped object feature where mapping the feature vector, list of feature vectors, and/or feature matrix to object features involves processing the feature vector to determine therefrom pertinent location information, color profile information, etc. for the image).
Ma discloses the claimed invention but fails to teach a) obtaining demographic features of a person using machine vision.
However, Claros teaches a) obtaining demographic features of a person using machine vision (paragraph 31, read as using machine vision techniques to assign distinguishing attributes to the visitor, such as height, gender, age-range, and skin tone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Claros into the invention of Ma in order to a powerful yet efficient means of extracting economically useful insights with a minimum of privacy concerns.
Claim 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPUB 2019/0087942 A1, hereinafter Ma) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros) in view of Dowlatkhah et al. (US PGPUB 2019/0037020 A1, hereinafter Dowlatkhah).
Consider claim 5 and as applied to claim 4.  Ma and Claros disclose the claimed invention but fail to teach wherein the wireless device metadata is a 4G or 5G signaling event.
However, Dowlatkhah teaches wherein the wireless device metadata is a 4G or 5G signaling event (paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Dowlatkhah into the invention of Ma and Claros in order enabling sensory data from a number of devices connected to a phone in a 5G network to be stored in a common data repository and shared dynamically.
Consider claim 7 and as applied to claim 4.  Ma and Claros disclose the claimed invention but fail to teach wherein the wireless devices metadata is a 4G or 5G macro cell with supplemental location reporting data to further localize the wireless device to establish its likely proximity to the covered area.
However, Dowlatkhah teaches wherein the wireless devices metadata is a 4G or 5G macro cell with supplemental location reporting data to further localize the wireless device to establish its likely proximity to the covered area (paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Dowlatkhah into the invention of Ma and Claros in order enabling sensory data from a number of devices connected to a phone in a 5G network to be stored in a common data repository and shared dynamically.’
Consider claim 11 and as applied to claim 7.  Ma and Claros disclose where one or a plurality of macro cells can provide aggregate traffic reporting as well as single-visitor profiles but with visitors only identified by hashed ID and location reported at a variable level of resolution such that attribution to a single user is not possible to a high degree of confidence (Dowlatkhah; paragraph 49 - The examiner notes that “can” means that it may happen or it may not happen.  Therefore, the examiner is interpreting the providing to not happen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Dowlatkhah into the invention of Ma and Claros in order enabling sensory data from a number of devices connected to a phone in a 5G network to be stored in a common data repository and shared dynamically.’
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPUB 2019/0087942 A1, hereinafter Ma) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros) in view of Bobe et al. (US PGPUB 11,216,830 B1, hereinafter Bobe).
Consider claim 6 and as applied to claim 4.  Ma and Claros disclose the claimed invention but fail to teach wherein the wireless device metadata is wi-fi signaling event.
However, Bobe teaches wherein the wireless device metadata is wi-fi signaling event (column 9 lines 61 – column 10 lines 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Bobe into the invention of Ma and Claros in order collect, analyze, and process location data with models to glean anonymized information that both protects the privacy of the wireless communication subscribers but still provides valuable information about the subscribers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPUB 2019/0087942 A1, hereinafter Ma) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros) in view of Kwok et al. (US Patent 9,438,491 B1, hereinafter Kwok).
	Consider claim 8 and as applied to claim 4.  Ma and Claros disclose the claimed invention but fail to teach where the cellular metadata is hashed to prevent disclosure of actual parameters such as the phone number.
	However, Kwok teaches where the cellular metadata is hashed to prevent disclosure of actual parameters such as the phone number (column 27 lines 50 – column 28 lines 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kwok into the invention of Ma and Claros in order protect users information as well as making it easier to find or employ the original string.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPUB 2019/0087942 A1, hereinafter Ma) in view of Claros et al. (US PGPUB 2021/0264496 A1, hereinafter Claros) in view of Yang et al. (US PGPUB 2021/0158399 A1, hereinafter Yang).
Consider claim 9 and as applied to claim 4.  Ma and Claros disclose the claimed invention but fail to teach where the association of Device ID to Face ID is strong enough to create a combined profile, which could also be enriched with information such as loyalty account information (The examiner notes that “could” means that it may happen or it may not happen.  Therefore, the examiner is interpreting the enrichment to not happen).
However, Yang teaches where the association of Device ID to Face ID is strong enough to create a combined profile, which could also be enriched with information such as loyalty account information (paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yang into the invention of Ma and Claros in order increase the accuracy of user matching.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 9, 2022